201.	I take this opportunity to express my delegation's condolences to the widow and family of the late President of. Egypt, Anwar El Sadat.
202.	On behalf of the People's Revolutionary Government and the people of Grenada, I extend to Mr Klttani our warmest felicitations on his election to. the presidency of the thirty-sixth session of the General Assembly. We are convinced that his outstanding qualities, together with the principles which he defends, eminently qualify him to hold that high office and to guide our deliberations hen. The Government and people of Iraq have always been close friends and supporters of our revolution, and our Government and people have reciprocated this friendship and support. We eagerly look forward to returning to your historic and beautiful city of Baghdad for the seventh Conference of Heads of State or Government of Non-Aligned Countries,
203.	May I also at this juncture express my delegation's deep appreciation of the efficiency with which his predecessor, Mr. von Wechmar, carried out his particularly difficult task during the thirty-fifth session of the General Assembly and the eighth emergency special session.
204.	For us in the Caribbean, it is a source of deep joy to welcome to the United Nations the sister State of Belize. Our Prime Minister who participated in the celebration of that country's independence, witnessed for himself the militant enthusiasm of the people of Belize for their newly won independence. We call on all States Members of: the United Nations to do their utmost to ensure the maintenance of Belize's sovereignty and territorial integrity.
205.	- Similarly, Grenada extends its greetings to the Re-'public of'.Vanuatu and welcomes it to this family of hatious.
206.-	' Grenada is now in its third year of national reconstruction, and some seem to be confused and to be bent on confusing others as to the true character of our revolution. From this rostrum we wish to reiterate that ours is a genuine national effort aimed at the transformation of the unacceptably poor quality and condition of life of our people. The broad objectives of our revolution are: to provide for the material and spiritual development of all our people; to ensure political, economic and social justice for the working people; to forge broad national unity based on patrfttlsm and a deep commitment to nation-building; to ensure economic diversification; to develop scientific methods of planning and organization and urgently to develop our natural and human resources; and to build and strengthen alliances with the international forces struggling for peace and progress for mankind, particularly with those engaged world-wide in genuine- national liberation struggles. '
. 207. These noble and legitimate aspirations of our people are entirely consistent with the ideals enshrined in the Charter of the United Nations.
208. Regrettably, our efforts to alter our state oi' backwardness and to overcome the legacy of underdevelopment arising out of centuries of colonialism have been grossly misrepresented in some quarters. Indeed, a well-orchestrated and systematic campaign to smear, strangle and overthrow the Grenada revolution was launched, .'209. In the first place, this campaign involved attempts at destabilization through propaganda. Sections of the international media have been engaged in a most vicious campaign of lies, disinformation, distortion and abuse, to vilify and malign the good name of Grenada. For instance, during June 1981, 144 articles were published, systematically attacking Grenada while consciously ignoring Grenada's point of view. Further, the widely-circulated documentary entitled Attack an the Americas, released in January 1981 by the American Security Council Foundation and the Coalition for Peace through Strength, and another named The Prisoner and the Police State, a five-part series broadcast by CBS television In May 1981, project a most waiped and deliberately distorted image of Grenada.	. "
210.	Quite significantly, this well-planned attack on our country and revolution was escalated shortly after a conference of newspaper editors from the English-speaking Caribbean, to which Grenada was not invited, This took place in Washington, D.C., from 22 to 24 June, under the aegis of the United States International Communications Agency and the United States Department of State.
211.	The plan for the destabilization of Grenada has now gone beyond the campaign of lies. We are the victims of economic sabotage, designed by the Reagan Administration to strangle our revolution. In April 1981, the Reagan Administration launched a massive diplomatic offensive, to prevent Grenada obtaining $30 million from a co-financing conference sponsored by the European Community and staged at Brussels on 14 and 15 April. That money was to have been used to help construct our first international airport, with a runway of a mere-9,000 feet, the normal length for our region.. That airport represents the biggest project ever undertaken by our country, and it is Indispensable to Grenada's economic development, particularly for tourism and for the marketing of fresh fruits and vegetables.
212.	In fact, only a few weeks earlier, the-Reagan Administration, through its Alternate Executive Director on the Executive Board of IMF, attempted to block Grenada's legitimate application for an IMF loan of $8.17 million, In Addition, the Reagan Administration used its influence in the World Bank to block Grenanda's effort to secure some $3 million in IDA concessional funds. Then in June 1981, the Reagan Administration offered the Caribbean Development Bank $4 million for basic human needs on the express condition, however, that Grenada be excluded. This vulgar attempt to undermine the Integrity of one of our regional institutions was categorically rejected by that Bank's Board of Governors.
213.	In its continuing attempts to overthrow the Grenada revolution, the United States Administration is preparing to escalate its campaign against Grenada to the level of military intervention. This Impending stage is the most dangerous of all. In August 1981, the United States, as part of military maneuvers code-named "Ocean Venture '81", staged a mock invasion on Vieques Island off Puerto Rico of a country aide-named "Amber and the Amberines". Based on an abundance of evidence, we are convinced that this operation was a rehearsal for the invasion of Grenada and its sister islands of the Grenadines. In addition, the recruitment and training of mercenaries in the United States, particularly in Florida, for use against Grenada continues openly and unashamedly.
214.	We know that the United States has denied having any plans to Invade Grenada. However the fact is that the United States has a well-known and established pattern of initiating aggressive action against other States while at the same time denying such actions and: plans for them.
215.	Grenada has been done a grave injustice by the Reagan Administration. Nevertheless, consistent with our policy of good-neighborliness, Prime Minister Maurice Bishop has on two separate occasions written to President Ronald Reagan, expressing Grenada's preparedness to engage in a dialog at a high level In order to.normalize and stabilize our relations. In his lettta:. dated 26 March 1981, the Prime Minister wrote: .- -
"My Government, has always wanted good relations with your Government and people ... [and] I would like to suggest that our two Governments hold bilateral discussions at the highest possible level to discuss developments and to clear up possible misunderstandings."
216.	This and a subsequent letter of August 1981 have both gone unacknowledged. We shall continue to make every effort to normalize our relations with the United States, because Grenada follows an established foreign policy which seeks normal and friendly relations with all our neighbors.

217.	The-world Is at present in the throes of an economic crisis of grave proportions. Today, for millions of poor people the world over, survival has literally become a daily challenge. In the Industrial Western nations, unprecedented levels of inflation, high interest rates rising unemployment and the mounting fears and Insecurity among people arc shaking the very economic and Institutional foundations.
218.	The present crisis in the Western industrialized countries is placing an even greater burden on the peoples of the developing world who have been struggling to alleviate the ravages of centuries of colonial and Imperialist domination.	■•[
219.	We have supported and will continue to support the struggle for a new international economic order. In his address to the thirty-fourth session of the General Assembly, Prime Minister Bishop stated:
' "The present distribution of world economic power wealth and living standards is manifestly unjust. It derives from the long history of imperialist expansion and control of the third world. We seek to change this order and to substitute for it a new international economic - order . . .".
220.	' That remains an urgent, realistic and attainable objective, and we must redouble our efforts-to ensure, the early achievement of those goals.
221.	Grenada calls also for the early launching of the global negotiations. We believe that the totality of issues that are central to a healthy, just and equitable world order must be discussed in one forum. In that context, Grenada is prepared to offer and endorse proposals that would genuinely advance economic justice for the exploited peoples of the world. The task is urgent. The time for rhetoric has passed. We see the world as one world, a world of interdependence. There must be . a more equitable distribution of the world's, wealth.
222.	We therefore warmly welcome the upcoming Cancun meeting and applaud the leaders of Mexico and Austria for that helpful, creative and bold initiative. Mention must also be made of the tireless efforts of Mr. Brandt, Chairman of the Independent Commission on International Development Issues and a true world statesman in this search for global justice. In this regard, we are very heartened by the more positive reception now being shown be developed countries like Canada and France towards the question of the North-South dialog and the need for a restructured world order. The success of Can-cfin rests upon the just, honest and principled attitude of nations. The world expects a more positive approach from those whose intransigence has blocked progress (m those , issues in the past.
223.	Once again Grenada feels obliged to address the world, and especially the wealthy industrialized world, on the question of the plight of small island developing States. A sizable portion of the membership of this family of nations, in fact some 30 members, belong to this category. They arc sovereign national entities with no frontiers but the sea, with land areas of 1,000 square kilometers or less and a population of 500,000 or less.
224.	Two years ago, the Prime Minister of my country, Maurice Bishop, declared from this rostrum that those is-
lands constitute another category; of specially in disadvantaged States with disabilities of a peculiar nature. Smallness he said, must be explicitly recognized-as a new dimension in economic relations. He warned that the economic reality of such States demands a new awareness of their problems and requires a genuine attempt to design a, special program of assistance.
225.	The response has been far from encouraging. Each day the disadvantages we suffer become more glaring, whilst very little momentum, if any at all, has been developed towards overcoming our. handicaps. -v. >
226.	In addition to the problems of small size, small population and small internal market, very often some suffer the added disadvantage of remoteness. Remoteness describes a country's peripheral situation vis-a-vis the world economic system, its inaccessibility due to the in-frequency and unreliability of transport and "communication links, or simply its geographical location far away,, relatively, from a more developed center..
227.	The elements of smallness and physical remoteness do not in themselves constitute the real handicaps, however. At any rate, those are constant. What we are concerned about and what can surely be remedied are the economic and social consequences of those physical situations, which consequences frustrate our efforts as Governments and peoples in those small islands, or at best severely restrict the level of positive results our efforts bring.
228.	The economic and social consequences of smallness in the present world economic system include the following: first, limited resources; secondly, an almost total dependence, on external markets due to the very limited internal market; thirdly, lack of an adequate number of trained personnel those who receive an appreciable level of training soon go off to better living standards and more attractive salaries in metropolitan centers; fourthly, lack of institutions and organizations designed for modem production; fifthly, a low level of scientific and technological know-now; sixthly, the high level of imports in the economy; seventhly, propensity to natural disasters hurricanes, earthquakes, freak storms which, because of the small size of the country, devastate the entire country when they strike, not just one region or province; and eighthly, single-product economies.
229.	What then are our special needs and what are the areas in which the more fortunate can lend their assistance? First, financial assistance to help small island economies to acquire, industrial plants and the relevant technological process to enable them to obtain the Maximum benefits from their most available resource the sea; secondly, relocation of labour intensive industries in small developing - economies with competitive labor costs; thirdly, special emphasis on assisting small island States in developing locally available sources of energy wind, geothermal, solar and so on; fourthly, assistance in processing locally a great proportion of their agricultural produce; fifthly, better terms of trade; sixthly, an increase in the flow of development aid in the form of external assistance; end seventhly, the creation of a special emergency fund for natural disasters.
230.	Many listening to me today have the means to assist with all those and more. They must now acquire the
political will to translate their words into deeds. In that regard, we welcome the Energy Co-operation Program for Central American and Caribbean Countries, concluded at San Jose on 3 August 1980 by the Presidents of Mexico and Venezuela. Of course those plans must necessarily relate to the priorities established by the various Governments, and, in any event, such programs must exclude any military content, contain no political or Ideological discrimination and be applicable to: all countries in the region.
231.	At this point permit me to express my delegation's deep distress at the sudden death of the President of Ecuador, Jaime Roldes, and the former Chief of State of Panama, General Omar Torrijos, and the sad passing of the former President of Venezuela, Romulo Betancourt. All were outstanding in their countries in their time. Permit me to pay a special tribute to Omar Torrijos, the symbol of Panamanian dignity, the leader and catalyst of the Panamanian revolutionary process, a leader in the Central American and Caribbean region, a world statesman. We will always remember the General who marched in the forefront of the anti-imperialist struggle. The peoples of the world which struggle for justice and freedom will not forget Torrijos's fight to restore Panama's territorial Integrity and for the achievement of. its complete independence and sovereignty.
232.	For centuries the Latin American and Caribbean peoples have been subjected to some of the most barbarous tyranny that has beset the world. The oligarchies have enriched themselves at the expense of tit: people. This is the age of change. The people will no longer tolerate that exploitation. Those who innocently or otherwise suggest that the popular processes of our region are orchestrated from outside are simply poor students of history, for the people who know their history cannot be fooled.
233.	Grenada continues to be outraged by the atrocities against the people of El Salvador committed by the Junta. The patriots of that suffering country long ago earned our solidarity, our brotherhood and our everlasting respect. We therefore hail the Mexican-French initiative as an act of statesmanship. We are proud to associate ourselves with the views expressed in the recent joint declaration.' We support without reservation the view that the alliance between the Farabundo Marti Front for National liberation and the Democratic Revolutionary Front constitutes a representative political force, ready to undertake responsibilities and obligations and with a legitimate right to participate in negotiations, on a. political settlement.
234.	Peace and justice have as their necessary prerequisite and unconditional acceptance of Ideological pluralism and respect for sovereignty and territorial integrity. No one has the right to dictate to another, and we deplore the arrogant attitude adopted by some who seek to isolate those with whom they disagree. We especially condemn all efforts to blockade Cuba or to put pressure on Nicaragua by political, economic or military means.
235.	All these points of conflict and confrontation create the conditions for instability. In order to avoid the Caribbean becoming a permanent zone of confrontation and tension, we have consistently called upon tire United Nations and the Organization of American States
declare the Caribbean a zone of peace, This proposal was accepted by the OAS General Assembly at its meeting at La Paz in 1979. At the sixth meeting of the Standing Committee of Foreign Ministers of the Caribbean Community, held in Grenada in June 1981, a working committee was set up with the responsibility of elaborating general proposals to give conflict to the declaration. .
236.	Another factor constituting a threat to peace and security in the Caribbean is the activities of mercenaries. This is a matter critical not only to Grenada but also to many countries of Africa, especially since the assassination of the great patriot and hero Patrice Lumumba. The Caribbean region is the latest theater of action for those international murderers in this case, paid, programed and equipped to kill by that notorious racist element the Ku Klux Klan, as well as murderous Cuban and Nicaraguan exile groups operating in the United States. Three Caribbean countries, including Grenada, have been threat; used by those dogs of war,
237.	We therefore express our support for the Ad Hoc Committee on the Drafting of an International Convention against the Recruitment, Use, Financing and IVaining of Mercenaries, established during the thirty-fifth session of the General Assembly [resolution 35/48]. However, we ore concerned about the slow progress of the work of this Committee and strongly urge that firm and effective measures be adopted in the near future to curb and prohibit the recruitment, training, assembly, transit, financing and use of mercenaries.
238.	Once again the debate on the question of Namibia reverberates through the halls of the United Nations. We had hoped that this thirty-sixth session would be presented with a concrete report on the progress of the implementation of the plan for Namibia's independence. We greatly regret that this is not the case, and we attribute this failure to the racist, apartheid and expansionist regime in Pretoria, which sabotaged and scuttled the Geneva pre-implementation talks held last January. '
239.	It is regrettable that when the overwhelming majority of the Member States of the Organization, in the light of South Africa's intransigence, demanded the imposition of comprehensive mandatory sanctions against South Africa, three Western countries, permanent members of the Security Council, vetoed the proposed resolution, thus shielding South Africa and condoning its flagrant flouting of the high authority of this highly-reputed Organization.
240.	Indignant as we were at this triple veto, today we are even mote indignant and outraged at the efforts being made by certain Western Governments of the contact group of five to modify and alter the plan endorsed in Security Council resolution 435 (1978). As it is, that resolution was a product of compromise. SWAPO, the sole authentic and legitimate representative of the Namibian people, has made several heroic concessions to make that plan acceptable to all. Thus, Grenada adds its voice to the many already raised to demand the early implementation of resolution 435 (1978), unmodified and unqualified.
241.	We understand that the scheme to "strengthen" resolution 435 (1978) involves allowing South Africa to write a constitution for Namibia. It is our unswerving conviction that South Africa possesses neither the moral nor legal right to engage in any such exercise, The articulation of the basic law of the land is the inalienable right of the people of Namibia, led by its sole representative, SWAPO.
242 Furthermore, those maneuvers to attain more concessions for the racist regime serve only to bolster that discredited clique. Those maneuvers encourage South Africa to flout world public opinion, to persist in its illegal occupation of Namibia and to increase its aggression against the neighboring States, especially Angola, Mozambique and Zambia. This reality was brought home sharply when South Africa, in a show of profound and open contempt for this Organization, staged a massive invasion of the People's Republic of Angola on the eve of the emergency special session on Namibia. The Pretoria regime continues to occupy Angolan territory even now.
243.	Grenada expresses its full solidarity with the Government and people of the People's Republic of Angola as they confront the military might of the racist forces of South Africa, which have grossly violated Angola's sovereignty and territorial integrity. We further express our absolute disgust at the United States veto in the Security Council on 31 August 1981 of a draft resolution condemning the South African invasion of Angola and calling for the withdrawal of the racist forces from Angolan territory. That veto by the United States constitutes a veritable shield for South Africa and an endorsement of the illegal action of that outlaw State. It also indicates the growing unholy alliance between Pretoria and Washington.
244.	Grenada recognizes that the objective of South Africa's aggressive policy and actions in southern Africa is to perpetuate its racist system of apartheid and racism in South Africa and to overthrow the legitimate Government of Angola. However; Grenada also recognizes that the day Is not far off when the foundations of racism will crumble and the legitimate representatives of the South African people will assume their rightful and historic role.
245.	Grenada reiterates its solidarity with the Polisario Front and the Sahraoul Arab Democratic Republic and with the people of Western Sahara as they struggle to attain self-determination. Grenada welcomes and will give every support to the recent Initiatives of the QMJ to formulate a comprehensive peace plan for West-era Sahara. We urge all parties concerned to maintain an attitude of good will and genuine commitment In carder, to effect a final, and just solution to that conflict.
246.	Regarding the situation in Cyprus, we welcome the resumption of the inter-communal talks. It Is our earnest hope that the talks will lead to the restoration of unity and the strengthening of the independence, sovereignty, territorial integrity and non-aligned status of that country.
247.	Once more, we Issue a call for the peaceful reunification of Korea. We believe that .the proposals put forward by the Democratic People's Republic of Korea provide a reasonable basis for negotiations.
248.	We wish to issue a firm call for self-determination for the people of East Timor.
249.	Grenada supports the legitimate aspirations of the Argentinian people to see the Malvinas Islands under their national sovereignty
250.	The situation in the Middle Bast remains tense, and recent events there have actually, aggravated the conditions of instability which prevail. This is manifested in Israel's increased aggression against the Palestinian and Arab people, In its bombing of the Iraqi nuoiear reactoc violating Iraq's sovereignty and displaying utter disregard for international law, and also in its vicious and lethal raids on Beirut and southern Lebanon.....
25 ll. Also contributing to the heightened tension in the region was the shooting down of two Libyan planes by the United States Navy over the Gulf of Sidra last August. We wish to register our profound indignation and strong condemnation of that premeditated act of aggression against the Socialist People's Libyan Arab Jamahiriya, Grenada calls upon those forces of aggression and domination to cease their illegal military acts so that the people of the Middle East can enjoy their independence and construct their processes free from outside interference. .
252.	We also take this opportunity to reiterate our firm condemnation of any partial approach to, or agreement on, resolving the untenable situation in the Middle East. We reaffirm our recognition of the PLO as the sole legitimate representative of the Palestinian people and express our irrevocable conviction that the PLO must be a party to any full and comprehensive plan for a just solution to the Middle East conflict. Such a solution must allow for a fully sovereign Palestinian State and for the inalienable right of ,the Palestinian people to their homeland.
253.	The real agent of destabilization, aggression and tension in the Middle East is Israel's Zionism armed by United States Imperialism. Zionism is an indisputable form of racism which, like its twin brother, South Africa's apartheid, has been nurtured on aggression and expansion. Thus Grenada, in unhesitatingly denouncing Zionism as a form of racism, denounces at the same time the parties that equip Israel with the deadly, sophisticated weapons it utilizes to maintain the racist system of Zionism and to perpetrate vicious acts of aggression against the Palestinian people and the sovereign Independent States of the Middle East.	- -
254.	We call for the ratification of SALT II agreement and for an end to the reckless pursuit of dew arms of mass destruction in the illusory quest for military superiority. How can we continue to justify the expenditure of such huge sums on arms in a world characterized by large oceans of poverty?
255.	In conclusion, let us reflect on the following. While there are dangerous signs in the world so dangerous that one is reminded of the 1930s the truth of the matter is that mankind is not a hostage unto itself. Over the long sweep of history, mankind has displayed a high degree of innovativeness, creativity and resilience. Man does have the capacity to emerge triumphant out of this present crisis.:What is needed is the will, the determination and the courage to face squarely these monumental problems. Above all, we need a renewed spirit of mutual co-operation, tolerance among States and the realization of ,a Wealthier, climate for peaceful .coexistence.
256.	Let us all rededicate ourselves to a more just and brighter world for all humanity.
